United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Greensboro, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1698
Issued: December 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2007 appellant filed a timely appeal from the March 14, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs denying further merit review of his
occupational disease claim. The most recent merit decision in this case was issued on
February 10, 2006. Because appellant filed his appeal more than one year after this merit
decision, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has no jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128.
FACTUAL HISTORY
On October 14, 2003 appellant, then a 50-year-old mail handler, filed an occupational
disease claim, alleging that his fingers and hands were numb and weak because of the repetitive
motion involved in operating equipment and pulling containers. He submitted reports from a
physician’s assistant stating that he had pain in both wrists.

On December 16, 2003 the Office denied appellant’s claim on the grounds that the
medical evidence he provided diagnosed only pain, which was not adequate to establish his
claim. The Office accepted that repetitive wrist motions were part of appellant’s duties.
On January 14, 2004 appellant requested an oral hearing, which was held on
October 26, 2004. On January 17, 2005 the Office received medical evidence from appellant’s
treating physician, Dr. Anthony Defranzo. He stated that appellant was experiencing numbness,
tingling and pain in both hands. On examination, appellant had an equivocal Phalen’s test, an
equivocal reversed Phalen’s test and tenderness over the first carpometacarpal joint of the left
hand. Dr. Defranzo diagnosed possible early carpal tunnel syndrome, which he found to be job
related and early carpometacarpal joint dysfunction at the base of the left thumb.
By decision dated January 19, 2005, the Office hearing representative affirmed the denial
of appellant claim. He noted that no new medical evidence had been received.
On January 8, 2006 appellant requested reconsideration. He contended that the Office
hearing representative did not review Dr. Defranzo’s report.
By decision dated February 10, 2006, the Office denied modification of the January 19,
2005 decision. The Office found that Dr. Defranzo’s report provided no firm diagnosis or
objective findings of carpal tunnel syndrome.
On February 3, 2007 appellant requested reconsideration. He submitted photographs of
his hands in two positions on a piece of equipment.
By decision dated March 14, 2007, the Office denied reconsideration of the merits of
appellant’s claim on the grounds that he had submitted no relevant new evidence.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act, the Office has the
discretion to reopen a case for review on the merits.1 Section 10.606(b)(2) of Title 20 of the
Code of Federal Regulations provides that the application for reconsideration, including all
supporting documents, must set forth arguments and contain evidence that: (i) shows that the
Office erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.2 Section 10.608(b) provides that, when an
application for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b)(2), the Office will deny the application for reconsideration without
reopening the case for a review on the merits.3

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.608(b).

2

ANALYSIS
The Board finds that appellant met none of the regulatory requirements for a review of
the merits of the Office’s February 10, 2006 decision. His February 3, 2007 request for
reconsideration included two photographs showing his hands grasping the handle of some
machinery. The Board finds that this evidence is irrelevant to the issue of whether the accepted
employment factors were the cause of his alleged condition, which must be established by
medical evidence. Therefore, the Board finds that he is not entitled to further review on the
merits of his case under the last subsection of section 10.606(b)(2).4
Appellant also did not show that the Office erroneously applied or interpreted a specific
point of law and did not advance any relevant legal arguments. The Board therefore finds that he
is not entitled to further review on the merits of his case under the first two subsections of section
10.606(b)(2).5
CONCLUSION
The Board finds that the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 14, 2007 is affirmed.
Issued: December 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
4

20 C.F.R. § 10.606(b)(2)(iii).

5

20 C.F.R. § 10.606(b)(2)(i) and (ii).

3

